  Case: 3:17-cv-00334-TMR Doc #: 36 Filed: 07/01/20 Page: 1 of 2 PAGEID #: 1178                     (1 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: June 29, 2020

Mr. Leonard James Bazelak
City of Dayton
P.O. Box 22
Dayton, OH 45401

Ms. Chanda Brown
Walton Brown
395 E. Broad Street
Suite 200
Columbus, OH 43215

                     Re: Case No. 19-4123, Kimberly Hill v. Dayton Police Department, et al
                         Originating Case No. : 3:17-cv-00334

Dear Sir or Madam,

  The Court issued the enclosed (Order/Opinion) today in this case.

                                                 Sincerely yours,

                                                 s/Connie A. Weiskittel
                                                 Mediation Administrator

cc: Mr. Richard W. Nagel

Enclosure

No mandate to issue
     Case: 3:17-cv-00334-TMR Doc #: 36 Filed: 07/01/20 Page: 2 of 2 PAGEID #: 1179           (2 of 2)




                                         Case No. 19-4123

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER



KIMBERLY HILL, Lieutenant

              Plaintiff - Appellant

v.

DAYTON POLICE DEPARTMENT; RICHARD BIEHL, Chief of the Dayton Police
Department

              Defendants - Appellees



     In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

parties' stipulation to dismiss,

     It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

of Appellate Procedure.

                                                  ENTERED PURSUANT TO RULE 33,
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: June 29, 2020
                                                  ___________________________________
